Name: Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM)
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural activity
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 57/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) Whereas the supplementary trade mechanism provides that certain agricultural products will be subject to a guide quantity and that others will be subject only to an indica ­ tive ceiling ; whereas the guide quantities and the relevant control measures will apply only until 31 December 1989 ; Whereas an indication should be given as to the customs statuses of the products to which the STM applies ; Whereas all imports into the Community of Ten of certain products covered by Regulation (EEC) No 337/79 of 5 February 1979 concerning the common organization of the market in wine Q, as last amended by Regulation (EEC) No 3805/85 (8), are subject to the presentation of an import certificate ; whereas imports of wine sector products into the Community of Ten which take place after 1 March 1986 from third countries must be carried out under cover of an STM import licence ; whereas in the hope of both avoiding trade being hindered and an increase in the related administrative formalities, it seems appropriate to foresee that import certificates delivered before 1 March 1986 shall be substituted, for the period of their validity, for STM import licences . Whereas the relevant management committees have not delivered opinons within the time limits set by their chairmen, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules of application of the supplementary trade mechanism ('), and in parti ­ cular Article 7 thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1986 laying down arrangements applying to trade in agricultural products between Spain and Portugal (2), and in particular Article 1 3 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 3793/85 (4), and in particular Articles 12 (2), 15 (5), 16 (6) and Article 24 thereof, and the corresponding provi ­ sions in the other regulations on the common organiza ­ tion of the markets in agricultural products , Whereas Regulation (EEC) No 569/86 provides for the use of STM licences and STM import licences for the purposes of the management of the supplementary trade mechanism ; whereas, when detailed rules of application of the STM are being established, reference should be made , as far as possible , to the rules laid down by Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (*), as last amended by Regulation (EEC) No 1994/84 (6); Whereas, however, in particular with regard to the issue of licences, exceptions should be made to these rules to enable the quantities fixed under the STM to be properly administered : HAS ADOPTED THIS REGULATION : TITLE I Field of application Article 1 1 . This Regulation lays down, without prejudice to provisions derogating therefrom in Community instru ­ ments specific to certain products, common detailed rules for the application of the supplementary trade mechanism (hereinafter called 'the STM') provided for in Regulation EEC) No 569/86 . (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 367, 31 . 12. 1985, p. 7 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (&lt;) OJ No 1 367, 31 . 12. 1985, p. 19 . Is) OJ No L 338 , 12. 12 . 1980, p. 1 . (&lt;) OJ No L 186, 13 . 7. 1984, p. 17 . 0 OJ No L 54, 5 . 3 . 1979, p. 1 . (8 OJ No L 367, 31 . 12 . 1985, p. 39 . No L 57/2 Official Journal of the European Communities 1 . 3 . 86 2 . For the purposes of the application of this Regula ­ tion, the Community as constituted on 31 December 1985 is hereinafter referred to as the 'Community of Ten'. applicant in box 12 and the name of the holder in box 4a of the form established in accordance with the specimens given in Annex I to Regulation (EEC) No 3183/80 . The name of the holder may differ from that of the applicant. The obligations arising from the STM licence shall be incumbent upon the applicant and shall not be transfer ­ able . The rights deriving from the STM licence shall belong to the holder and shall be transferable throughout the period of its validity. Any such transfer may be made to only one transferee per STM licence and per extract. It shall concern quantities not yet charged against the STM licence or extract . 3 . Where a transfer is requested, the issuing agency or the agency or agencies appointed by each Member State shall enter on the STM licence, or, where appropriate , on the extract :  the name and address of the transferee,  the date of this entry, certified by a stamp. 4. The transfer shall take effect from the date of this entry. 5 . The transferee may neither transfer his right nor return it to the holder. Article 3 1 . Articles 6, 10, 11 , 12, 13 ( 1 ) and (2), 14, 15, 16, 19 (2), 20 and 21 of Regulation (EEC) No 3183/80 shall apply mutatis mutandis. 2. STM licence applications, STM licences, and extracts from them, shall bear in the upper left-hand box one of the following sets of initials, either printed or stamped :  SMS TITLE II STM licences in intra-Community trade Article 2 1 . The STM licence shall authorize and require the entry for home use under the STM licence of the net quantity of the designated product, during its period of validity. Where the quantity entered for home use is not more than 5 % less than the quantity shown on the STM licence, the obligation referred to above shall be consi ­ dered as fulfilled . With regard to products not subject to a guide quantity, where the quantity entered for home use exceeds by not more than 5 % the quantity entered in the STM licence, it shall be considered as entered for home use under the licence . With regard to products subject to a guide quantity, exceeding the quantity shown in the licence shall be permitted where this is attributable to the weighing instruments ; in no circumstances may the quantity shown in the STM licence be exceeded by more than 1 % . In applying the previous subparagraph , the number 1 , followed by an asterisk, shall be entered in box 22 of the MCE certificate ; this asterisk shall be linked to another, in the margin, attached to the following entry : 'Article 2 ( 1 ), fourth subparagraph, of Regulation (EEC) No 574/86 applied.'  EHM  Ã £MÃ £  STM  MCI  Anvendelse af artikel 2, stk. 1 , fjerde afsnit, i forord ­ ning (EÃF) nr. 574/86,  MCE  MCS  Anwendung von Artikel 2 Absatz 1 vierter Unterab ­ satz der Verordnung (EWG) Nr. 574/86,  ARH  Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 2 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ­Ã Ã ±Ã Ã Ã ¿ Ã µÃ ´Ã ¬Ã Ã ¹Ã ¿ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 574/86,  Article 2 ( 1 ) fourth subparagraph of Regulation (EEC) No 574/86 applied ,  MCT. in red letters about 2 cm high . Unless otherwise provided, boxes 13 , 14, 15, 17, 18 , 19 and 20b shall be deleted in their entirety. The above initials correspond, respectively, to the initials of ' special trade mechanism' in the following languages :  AplicaciÃ ³n del pÃ ¡rrafo 4, apartado 1 del artÃ ­culo 2 del Reglamento (CEE) n ° 574/86,  Application de l'article 2 paragraphe 1 quatriÃ ¨me alinÃ ©a du rÃ ¨glement (CEE) n ° 574/86,  Applicazione dell articolo 2, paragrafo 1 , quarto comma, del regolamento (CEE) n . 574/86,  Toepassing van artikel 2, lid 1 , vierde alinea, van Verordening (EEG) nr. 574/86,  STM (English),  MCE (French),  EHM (German),  ARH (Dutch),  MCS (Italian),  MCI (Spanish),  MCT (Portuguese),  SMS (Danish),  IMS (Greek).  AplicaÃ §Ã £o do n? 1 , quarto parÃ ¡grafo, do artigo 2? do Regulamento (CEE) n ? 574/86 . 2 . The application for the STM licence, the STM licence itself, and the extract, shall give the name of the 1 . 3 . 86 Official Journal of the European Communities No L 57/3  Certificado MCT  valido em Espanha para os produtos provenientes da Comunidade dos Dez  artigo 5? do Regulamento (CEE) n ? 574/86 . The STM licence shall require the entry for home use in Spain of products having the status :  T2  T 2 ES or T 2 PT, where the document proving the Community character bears one of the entries in Article 5 of Commission Regulation (EEC) No 409/86 (') followed by the name a processing Member State in the Community of Ten. 2 . For products for which Spain applies the STM, where they are imported either from the Community of Ten, or from Portugal , one of the following entries shall be made in box 20a of the STM licence : Article 4 For the purposes of this Regulation, the following shall be deemed to have been imported from : 1 . the Community of Ten : (a) products originating in that Community ; (b) products in free circulation in a Member State of that Community ; (c) products obtained there under inward processing arrangements in respect of which the compensa ­ ting levy has been charged there ; 2 . Spain : (a) products originating in that Member State ; (b) products in free circulation in Spain ; (c) products obtained there under inward processing arrangements in respect of which the compensa ­ ting levy has been charged there ; 3. Portugal : (a) products originating in that Member State ; (b) products in free circulation in Portugal ; (c) products obtained there under inward processing arrangements in respect of which the compensa ­ ting levy has been charged there . Article 5 1 . For products for which Spain applies the STM, solely where they are exported from the Community of Ten, one of the following entries shall be made in box 20a of the STM licence :  SMS-licens  gyldig i Spanien for produkter fra De Ti eller fra Portugal  artikel 5 i forordning (EÃF) nr. 574/86,  Lizenz EHM  gÃ ¼ltig in Spanien fÃ ¼r Erzeugnisse mit Herkunft aus der Zehnergemeinschaft oder aus Portugal  Artikel 5 der Verordnung (EWG) Nr. 574/86,  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿ Ã £MÃ £  ÃÃ Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ ÃÃ ÃÃ ±Ã ½Ã ¯Ã ± Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã Ã ·Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  Ã Ã Ã ½ Ã Ã ­Ã ºÃ ± Ã ® Ã Ã ·Ã  Ã Ã ¿Ã Ã Ã ¿Ã ³Ã ±Ã »Ã ¯Ã ±Ã   Ã Ã Ã ¸Ã Ã ¿ 5 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 574/86,  STM licence  valid in Spain for products from the Community of Ten or from Portugal  Article 5, Regulation (EEC) No 574/86,  Certificado MCI  valido en EspaÃ ±a para los productos procedentes de la Comunidad de los Diez o de Portugal  artÃ ­culo 5 del Reglamento, (CEE) n ° 574/86,  Certificat « MCE »  valable en Espagne pour les produits en provenance de la CommunautÃ © Ã dix ou du Portugal  article 5 du rÃ ¨glement (CEE) n0 574/86,  SMS-licens  gyldig i Spanien for produkter fra De Ti  artikel 5 i forordning (EÃF) nr. 574/86,  Titolo MCS  valido in Spagna per i prodotti prove ­ nienti dalla ComunitÃ dei Dieci o dal Portogallo  articolo 5 del regolamento (CEE) n . 574/86,  Lizenz EHM  gÃ ¼ltig in Spanien fÃ ¼r Erzeugnisse mit Herkunft aus der Zehnergemeinschaft  Artikel 5 der Verordnung (EWG) Nr. 574/86,  ARH-certificaat geldig in Spanje voor produkten van herkomst uit de Gemeenschap van de Tien of uit Portugal  artikel 5 van Verordening (EEG) nr. 574/86,  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã £Ã Ã £  ÃÃ Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ ÃÃ ÃÃ ±Ã ½Ã ¯Ã ± Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  Ã Ã Ã ½ Ã Ã ­Ã ºÃ ±  Ã Ã Ã ¸Ã Ã ¿ 5 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 574/86,  STM licence  valid in Spain for products from the Community of Ten  Article 5, Regulation (EEC) No 574/86,  Certificado MCT  vÃ ¡lido em Espanha para os produtos provenientes da Comunidade dos Dez ou de Portugal  artigo 5? do Regulamento (CEE) n ? 574/86 .  Certificado MCI  vÃ ¡lido en EspaÃ ±a para los productos procedentes de la Comunidad de los Diez  artÃ ­culo 5 del Reglamento (CEE) n ° 574/86,  Certificat « MCE »  valable en Espagne pour les produits en provenance de la CommunautÃ © Ã Dix  article 5 du rÃ ¨glement (CEE) n0 574/86, The STM licence shall require entry for home use in Spain of products having the status :  T2,  T 2 PT,  T 2 ES, where the document proving Community character bears one of the entries in Article 5 of Regu ­ lation (EEC) No 409/86 followed by the name of a processing Member State in the Community of Ten .  Titolo MCS  valido in Spagna per i prodotti prove ­ nienti dalla ComunitÃ dei Dieci . articolo 5 del rego ­ lamento (CEE) n . 574/86,  ARH-certificaat geldig in Spanje voor produkten van herkomst uit de Gemeenschap van de Tien  artikel 5 van Verordening (EEG) nr. 574/86, (') OJ No L 46, 25 . 2 . 1986, p. 5 . No L 57/4 1 . 3 . 86Official Journal of the European Communities 3 . For products from Spain for which the Community of Ten applies the STM, the STM licence shall bear in box 20a one of the following entries :  STM licence  valid in Portugal for products imported from the Community of Ten or from Spain  Article 5, Regulation (EEC) No 574/86,  SMS-licens  gyldig i De Ti for produkter fra Spanien  artikel 5 i forordning (EÃF) nr. 574/86,  Certificado MCI  valido en Portugal para los productos procedentes de la Comunidad de los Diez o de EspaÃ ±a  artÃ ­culo 5 del Reglamento (CEE) n ° 574/86,  Lizenz EHM  gÃ ¼ltig in der Zehnergemeinschaft fÃ ¼r Erzeugnisse mit Herkunft aus Spanien  Artikel 5 der Verordnung (EWG) Nr. 574/86,  Certificat « MCE »  valable au Portugal pour les produits en provenance de la CommunautÃ © Ã Dix ou de l'Espagne  article 5 du rÃ ¨glement (CEE) n0 574/86,  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿ Ã £MÃ £  ÃÃ Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ·Ã Ã ± Ã Ã Ã ½ Ã Ã ­Ã ºÃ ± Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  ÃÃ ÃÃ ±Ã ½Ã ¯Ã ±Ã   Ã Ã Ã ¸Ã Ã ¿ 5 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 574/86,  Titolo MCS  valido in Portogallo per i prodottiprovenienti dalla ComunitÃ dei Dieci o dalla Spagna  articolo 5 del regolamento (CEE) n . 574/86,  STM licence  valid in the Community of Ten for products from Spain  Article 5, Regulation (EEC) No 574/86,  ARH-certificaat geldig in Portugal voor de produkten van herkomst uit de Gemeenschap van de Tien of uit Spanje  artikel 5 van Verordening (EEG) nr. 574/86,  Certificado MCI  valido en la Comunidad de los Diez para los productos procedentes de EspaÃ ±a artÃ ­ ­ culo 5, Reglamento n ° 574/86,  Certificado MCT  valido em Portugal, para os produtos provenientes da Comunidade dos Dez ou de Espanha  artigo 5? do Regulamento (CEE) n? 574/86 .  Certificat « MCE »  valable dans la CommunautÃ © a Dix pour les produit en provenance de l'Espagne  article 5 du rÃ ¨glement (CEE) n0 574/86,  Titolo MCS  valido nella ComunitÃ dei Dieci per Ã ¬ prodotti provenienti dalla Spagna  articolo 5 del regolamento (CEE) n . 574/86,  ARH-certificaat geldig in de Gemeenschap van de Tien voor produkten van herkomst uit Spanje  artikel 5 van Verordening (EEG) nr. 574/86,  Certificados MCT  valido na Comunidade dos Dez para os produtos provenientes de Espanha  artigo 5? do Regulamento (CEE) n ? 574/86 . The STM licence shall require entry for home use in the Community of Ten of the products having the status :  T 2 ES, where the document proving Community character does not bear one of the entries in Article 5 of Regulation (EEC) No 409/86 followed by the name of a processing Member State in the Community of Ten. 4 . For products imported from the Community of Ten or from Spain to which Portugal applies the STM, one of the following entries shall be made in box 20a of the STM licence : The licence shall require entry for home use in Portugal of products having the status :  T2  T 2 ES  T 2 PT, where the document proving Community character bears one of the entries in Article 5 of Regu ­ lation (EEC) No 409/86 followed by the name of a processing Member State in the Community of Ten . Article 6 1 . There shall be at least two copies of the STM licences ; the first marked 'copy for the holder', numbered ' 1 ', shall be issued at the applicant's choice either to himself or to the holder, and the second, marked 'copy for the issuing agency', numbered '2', shall be retained by the issuing agency. 2 . For products not subject to a guide quantity, the STM licence shall be issued on the fifth working day following the day the application is submitted, unless special measures have been taken during this period . The Member States shall notify the Commission every Monday and Thursday of the quantity for which licence applications, submitted up to the day of notification , have been made, broken down by product concerned. 3 . For products subject to a guide quantity, STM licence applications may be made only during the first 10 days of each month . However, if the 10th day is a public holiday, a Saturday or a Sunday, the STM licence applica ­ tions may be lodged on the next working day. On the second working day following that of the end of the period allowed for making application , the Member States shall notify the Commission of the quantity applied for, broken down by product concerned .  SMS-licens  gyldig i Portugal for produkter fra De Ti eller fra Spanien  artikel 5 i forordning (EÃF) nr. 574/86,  Lizenz EHM  gÃ ¼ltig in Portugal fÃ ¼r Erzeugnisse mit Herkunft aus der Zehnergemeinschaft oder aus Spanien  Artikel 5 der Verordnung (EWG) Nr. 574/86,  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã £MÃ £  ÃÃ Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã Ã Ã ¿Ã ³Ã ±Ã »Ã ¯Ã ± Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã Ã ·Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  Ã Ã Ã ½ Ã Ã ­Ã ºÃ ± Ã ® Ã Ã ·Ã  ÃÃ ÃÃ ±Ã ½Ã ¯Ã ±Ã   Ã Ã Ã ¸Ã Ã ¿ 5 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 574/86, 1 . 3 . 86 Official Journal of the European Communities No L 57/5 4. With regard to products subject to a guide quantity, when the Commission has accepted the applications as notified by telex, STM licences shall be issued on the 21st day of each month , or, if this day is a public holiday, a Saturday or a Sunday, the first working day thereafter. Where the quantities for which applications for STM licences have been made exceed the quantity available, the Commission shall set a single coefficient for reducing the quantities applied for. Where the guide quantity deriving from the Act of Acces ­ sion is split up during the calendar year or the marketing year applicable to the relevant product, then for the purposes of the application of the first subparagraph, each part of the guide quantity shall be treated as the quantity available . When an STM certificate is issued for a quantity reduced by applying the single reducing coefficient, the part of the security corresponding to the difference between the quantity applied for and the quantity for which the STM licence is issued, shall be released . When an STM certificate is , as a result of applying the single reducing coefficient, valid for a quantity less than that applied for, then at the request of the party concerned the STM certificate is not issued and the secu ­ rity related to it is released immediately. application of the system of securities for agricultural products ('), applies to all securities concerning products covered by the STM, apart from Article 5 ( 1 ) and Article 23 ( 1 ) and (2) of Regulation 2220/85 . 2 . For the purposes of Article 20 of Regulation (EEC) No 2220/85, entry for home use during the period of vali ­ dity of the licence in the Member State or one of the Member States entered on the STM licence shall rank as a primary requirement. Proof of entry for home use shall be given by producing copy No 1 of the STM licence endorsed in accordance with Article 22 (3) of Regulation (EEC) No 3183/80 . Proof of entry for home use may also take the form of producing the customs document of entry for home use, or of a copy or photocopy of it certified as being authentic either by the customs office concerned or by the official departments of the Member State in which the product is entered for home use . 3 . At the request of the party entered in box 12 of the STM licence, the Member States may release the security in parts proportionate to the quantities of products for which the proof referred to in paragraph 1 has been given , on condition that proof has been given that at least 5 % of the net quantity entered on the licences has been entered for home use . 4 . Subject to Articles 36 and 37 of Regulation (EEC) No 3183/80 , where the primary requirement has not been complied with, the security shall be forfeit by an amount equal to the difference between : (a) 95 % of the net quantity entered on the licence ; and (b) the net quantity actually entered for home use . However, if the net quantity entered for home use is less than 5 % of the net quantity entered on the licence, the whole security shall be forfeit . If the total amount of the security which would otherwise be forfeit is no more than 5 ECU for one licence, the Member State may release the whole security. 5 . Except in cases of force majeure, the proof referred to in paragraph 1 must be given within six months from the last day of the validity of the licence . 6 . Articles 35 , 36 and 37 of Regulation (EEC) No 3183/80 shall apply mutatis mutandis. Article 9 1 . With regard to products not subject to a guide quan ­ tity, the second and third indents of the first subpara ­ graph of Article 5 ( 1 ), Article 5 (2) and Article 13 (4) of Regulation (EEC) No 3183/80 shall apply. 2 . With regard to products subject to a guide quantity, the second indent of the first subparagraph of Article 5 ( t ) and Article 5 (2) and Article 13 (4) of Regulation (EEC) No 3183/80 shall apply. Article 7 1 . Copy 1 of the STM licence shall be presented to the office at which the declaration of entry for home use has been lodged. Articles 22 (2) and (3), 24, 25, 26, 27 and 28 of Regulation (EEC) No 3183/80 shall apply mutatis mutandis. 2. For the purposes of this Regulation , the day of completing the customs formalities for entering into home use shall be considered to be : (a) the day on which the customs office concerned accepts the declaration of entry for home use for the product in question ; or (b) the day on which any other act occurs which has the same legal effects as the acceptance referred to in (a). 3 . On the declaration of entry for home use cited in paragraph 1 above , must appear the number, preceded by the letter or letters indicating the issuing Member State, as well as the date the STM certificate or an extract of it was issued . Article 8 1 . Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the (') OJ No L 205, 3 . 8 . 1985, p. 5 . No L 57/6 Official Journal of the European Communities 1 . 3 . 86  ARH-invoercertificaat niet geldig in Spanje en Portugal,  Certificado de importaÃ §Ã £o MCT  Certificado nÃ £o vÃ ¡lido en Espanha e em Portugal . With regard to STM import licences issued for new pota ­ toes covered by subheading 07.01 A II of the Common Customs Tariff, the entry in the previous indent is replaced by one of the following entries :  SMS-importlicens  licensen ikke gyldig i Spanien og Portugal  med forbehold af nationale kvantitative restriktioner, TITLE III STM import licences for products imported from third countries Article 10 1 . This Title shall not apply to :  products subject to a guide quantity,  products subject, in the importing Member State, to quantitative restrictions laid down at national or Community level . Release into free circulation of the products covered by the previous indent shall be effected according to proce ­ dures laid down at national levels . 2. With regard to the STM import licences referrred to in Article 3 of Regulation (EEC) No 569/86, the provi ­ sions of Regulation (EEC) No 3183/80 concerning import licences shall apply. 3 . With regard to products for which Spain applies the STM, one of the following entries shall be made in box 20a of the STM import licence :  Einfuhrlizenz EHM  Lizenz gilt nicht in Spanien und Portugal  vorbehaltlich einzelstaatlicher MengenbeschrÃ ¤nkungen,  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã £Ã Ã £  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ´Ã µÃ ½ Ã ¹Ã Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ ÃÃ ÃÃ ±Ã ½Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã Ã Ã ¿Ã ³Ã ± ­ Ã »Ã ¯Ã ±  Ã ¥ÃÃ  Ã Ã ·Ã ½ Ã µÃÃ ¹Ã Ã Ã »Ã ±Ã ¾Ã · Ã Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹Ã ºÃ Ã ½ ÃÃ ¿Ã Ã ¿Ã Ã ¹ ­ Ã ºÃ Ã ½ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã ½,  STM import licence  licence not valid in either Spain or Portugal  without prejudice to national quantity restrictions,  Certificado de importaciÃ ³n MCI  Certificado no vÃ ¡lido en EspaÃ ±a y en Portugal  sin perjuicio de las restricciones cuantitativas nacionales,  SMS-importlicens  licensen gyldig i Spanien,  Einfuhrlizenz EHM  Lizenz gilt in Spanien ,  Certificat d importation MCE  Certificat non valableen Espagne et au Portugal  Sous rÃ ©serve des restric ­ tions quantitatives nationales ,  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã £Ã Ã £  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ¹Ã Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ ÃÃ ÃÃ ±Ã ½Ã ¯Ã ±,  STM import licence  licence valid in Spain ,  Titolo d importazione MCS -  Titolo non valido in Spagna e in Portogallo  eventuale applicazione di restrizioni quantitative nazionali ,  Certificado de importaciÃ ³n MCI  Certificado valido en EspaÃ ±a,  Certificat d importation « MCE »  Certificat valable en Espagne ,  ARH-invoercertificaat niet geldig in Spanje en Portugal  onder voorbehoud van nationale kwantita ­ tieve beperkingen,  Titolo d importazione MCS  Titolo valido in Spagna,  Certificado de importaÃ §Ã £o MCT  Certificado nÃ £o vÃ ¡lido en Espanha e em Portugal  sem prejuÃ ­zo das restriÃ §Ã µes quantitativas nacionais .  ARH-invoercertificaat geldig in Spanje,  Certificado de importaÃ §Ã £o MCT  Certificado valido em Espanha. 5 . With regard to products for which Portugal applies the STM, one of the following entries shall be made in box 20a of the STM import licence :  SMS-importlicens  licensen gyldig i Portugal,4 . With regard to products for which the Community of Ten applies the STM, one of the following entries shall be made in box 20a of the STM import licence :  Einfuhrlizenz EHM  Lizenz gilt in Portugal,  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã £Ã Ã £  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ¹Ã Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã Ã Ã ¿Ã ³Ã ±Ã »Ã ¯Ã ±,  SMS-imprtlicens  licensen ikke gyldig i Spanien og Portugal ,  STM import licence  licence valid in Portugal ,  Einfuhrlizenz EHM  Lizenz gilt nicht in Spanien und Portugal ,  Certificado de importaciÃ ³n MCI  Certificado valido en Portugal,  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã £Ã Ã £  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ´Ã µÃ ½ Ã ¹Ã Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ ÃÃ ÃÃ ±Ã ½Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã Ã Ã ¿Ã ³Ã ± ­ Ã »Ã ¯Ã ±,  Certificat d'importation « MCE »  Certificat valable au Portugal,  Titolo d importazione MCS  Titolo valido in Porto ­ gallo,  STM import licence  licence not valid in either Portugal or Spain,  ARH-invoercertificaat geldig in Portugal,  Certificado de importaciÃ ³n MCI  Certificado no vÃ ¡lido en EspaÃ ±a y en Portugal,  Certificado de importaÃ §Ã £o MCT  Certificado validoem Portugal .  Certificat d'importation « MCE »  Certificat non valable en Espagne et au Portugal, 6 . The STM import licence shall be issued on the fifth working day following the day application is made , unless special measures are adopted during that time .  Titolo d'importazione MCS  Titolo non valido in Spagna e in Portogallo, 1 . 3 . 86 Official Journal of the European Communities No L 57/7 7. The STM import licence applications and all copies of the STM import licence and extracts therefrom shall bear in the upper left-hand box one of the following references, printed or stamped on :  SMS  tredjelande,  EHM  DrittlÃ ¤nder,  Ã £MÃ £  Ã ¤Ã Ã ¯Ã Ã µÃ  Ã Ã Ã Ã µÃ ,  STM  non-member States,  MCI  pais tercero,  MCE  pays tiers, being issued immediately these applications have been accepted by telex by the Commission . The Member States shall inform the Commission by telex every day of applications made that day pursuant to Article 14 of Regulation (EEC) No 3183/80 , and in addi ­ tion , as the case may be, of the absence of any applica ­ tions . 3 . Article 10 (6) and (8) applies only from 10 March 1986 . For products covered by Title III , applications for STM import licences made from 3 to 7 March will result in STM import licences being issued immediately these applications have been accepted by telex by the Commis ­ sion . The Member States shall inform the Commission by telex every day of applications made that day pursuant to Article 14 of Regulation (EEC) No 3183/80 , and in addi ­ tion , as the case may be , of the absence of any applica ­ tions .  MCS  paesi terzi ,  ARH  derde landen,  MCT  paÃ ­ses terceiros . in red letters about 2 cm high . 8 . Every Monday and Thursday, the Member States shall inform the Commission of the quantity applied for, broken down by product concerned . TITLE IV Transitional provisions Article 11 1 . The import certificates mentioned in Article 16 ( 1 ) of Regulation (EEC) No 337/79 applied for before 1 March 1986 shall replace, for the corresponding products and during their period of validity, the STM import licences required on import from third countries for products of the same kind into the Community of Ten . 2. The Member States of the Community of Ten shall communicate to the Commission the quantities of products imported under cover of these documents from 1 March 1986 . Article 12 1 . Article 6 (3) shall apply only from 1 April 1986 onwards . In March 1986, STM licence applications concerning products subject to a guide quantity may be lodged only from 3 to 7 March 1986 . The Member States shall notify the Commission daily by telex of the applications lodged that day, within the meaning of Article 14 of Regulation (EEC) No 3183/80 , and in addition , as the case may be , of the absence of any applications . The licences shall be issued immediately after the appli ­ cations have been accepted by the Commission , as noti ­ fied by telex. Where the quantities for which STM licences have been applied for exceed available quantities , the Commission shall set a single reducing coefficient for the quantities applied for. 2 . Article 6 (2) applies only from 10 March 1986 . For products not subject to guide quantities, applications made from 3 to 7 March 1986 will result in STM licences TITLE V General provisions Article 13 1 . Where a guide quantity or an indicative ceiling has been fixed for part of a Common Customs Tariff sub ­ heading, box 7 of the STM licence application, the STM import licence application , the STM licence and the STM import licence shall list the product described in accor ­ dance with the Regulation fixing the guide quantity or the indicative ceiling, and box 8 shall list the Common Customs Tariff subheading, preceded by 'ex'. 2 . The licences shall be valid only for products thus described . Article 14 1 . Where the competent authority ascertains that all or part of a licence has not been used, it shall inform the Commission monthly of the quantities not used. 2 . When any applicant, in circumstances where the single reducing coefficient has been applied, refuses deli ­ very of a licence pursuant to the fourth indent of Article 6 (4), the competent authority shall inform the Commission monthly of the quantities covered by refusal . 3 . These quantities shall be counted by the Commis ­ sion as deductible from the quantities for which STM licences or STM import licences have been applied for. Article 15 Box 20a of the STM licences referred to in Article 5 (3) and the STM import licences referred to in Article 10 (4) shall bear one of the following entries : No L 57/8 Official Journal of the European Communities 1 . 3 . 86  Rettighederne ifÃ ¸lge denne licens kan inddrages i en eller flere medlemsstater. Artikel 5, stk . 2, i forordning (EÃF) nr. 569/86,  Das aufgrund dieser Lizenz bestehende Recht kann in einem oder in mehreren Mitgliedstaaten widerrufen werden  Artikel 5 Absatz 2 der Verordnung (EWG) Nr. 569/86,  Ã ¤Ã ¿ Ã ´Ã ¹Ã ºÃ ±Ã ¯Ã Ã ¼Ã ± ÃÃ ¿Ã ÃÃ ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã ±ÃÃ ¿ Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿ Ã ±Ã Ã Ã  Ã µÃ ¯Ã ½Ã ±Ã ¹ Ã ´Ã Ã ½Ã ±Ã Ã Ã ½ Ã ½Ã ± Ã ±Ã ½Ã ±Ã ºÃ »Ã ·Ã ¸Ã µÃ ¯ Ã Ã µ Ã ­Ã ½Ã ± Ã ® ÃÃ µÃ Ã ¹Ã  ­ Ã Ã Ã Ã µÃ Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã ·  Ã Ã Ã ¸Ã Ã ¿ 5 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 569/86,  Rights conferred by this licence may be cancelled in one or more Member States (Article 5 (2) of Regula ­ tion (EEC) No 569/86), Article 16 1 . Box 14 of the STM licence applications and the STM import licences and the related licences referred to in Article 15 may give the indication of a Member State of entry for home use ; in this case, the word 'origin' in box 14 shall be deleted . An STM licence or STM import licence listing a Member State in box 14 does not make it obligatory to import into this Member State . An indication of the Member State of entry for home use may also be given in writing to the agency to which application for an MCE licence or MCE import licence was made ; in this case , this indication must have reached the competent agency at least two days before the activa ­ tion of the measures prohibiting the use of the licence in the Member State of entry for home use . 2 . Where, following the application of a prohibition measure, the licence can no longer be used in the Member State indicated, the security corresponding to the quantities not used shall be released at the request of the parties concerned. Article 17 This Regulation shall enter into force on 1 March 1986 .  Los derechos conferidos por esta licencia pueden ser cancelados en uno o mÃ ¡s Estados miembros (artÃ ­culo 5 (2) del Reglamento (CEE) n ° 569/86),  Le droit confÃ ©rÃ © par ce certificat peut Ã ªtre retire dans un ou plusieurs Ã tats membres  Article 5 para ­ graphe 2 du rÃ ¨glement (CEE) n0 569/86,  Il diritto concesso da questo certificato puÃ ² essere riti ­ rato in uno o piÃ ¹ stati membri  Articolo 5, para ­ grafo 2 del regolamento (CEE) n . 569/86,  Het door dit certificaat verleende recht kan in een of meer Lid-Staten worden herroepen  artikel 5, lid 2, van Verordening (EEG) nr. 569/86,  O direito conferido por este certificado pode ser reti ­ rado num ou em vÃ ¡rios Estados-membros  n? 2 do artigo 5? do Regulamento (CEE) n ? 569/86 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President